OPINION OF THE COURT
Memorandum.
The order is affirmed on the memorandum of the Appellate Division. In doing so, we note that the legislative intent to limit the acceptability of authenticating statements made pursuant to section 6-132 of the Election Law to ones signed by notaries public or commissioners of deeds becomes especially plain when the words of that statute are contrasted with the far broader language of the predecessor statute which it replaced. The latter, former section 135 of the Election Law, did not specify notaries, commissioners or others, *802but expressly included any "officer authorized to take affidavits”. We further point out that the power of those authorized to administer oaths or affirmations pursuant to CPLR 2309 is restricted by the prefatory phrase "Unless otherwise provided”. Section 6-132 is such a provision; its unambiguous language is therefore controlling (Matter of Dyte v Lawley, 31 Misc 2d 182, 184, affd 14 AD2d 827).